               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RAVI BALU, et al.                    :          CIVIL ACTION
                                     :
     V.                              :
                                     :
THE CINCINNATI INSURANCE             :
COMPANY                              :          NO. 19-3604

                            MEMORANDUM

Bartle, J.                                        April   9    , 2020

          Insureds Ravi and Raji Balu bring this diversity

action against The Cincinnati Insurance Company (“Cincinnati

Insurance”) for breach of contract and bad faith under 42

Pa.C.S. § 8371.   Before the court is the motion of Cincinnati

Insurance for summary judgment on plaintiffs’ bad faith claim.

                                 I

          The following facts are undisputed.    Plaintiffs were

insured under a homeowner’s insurance policy with Cincinnati

Insurance.   In 2016, they submitted a claim under the policy to

recover for water damage to the roof above their pool and dining

room and to the interior walls and ceiling of their pool room.

Cincinnati Insurance paid for the water damage to the interior

of the pool room but retained Forensic Engineer Scott M. Wasson

to investigate the roof above the dining and pool room.

          Wasson issued a detailed report on July 11, 2016.      He

concluded that damage to the roof above the dining and pool
rooms was caused by improper construction, namely inadequate

roof slope and sealing.    Wasson also noted that several shingles

were partially unsealed but showed no sign of wind damage.      He

concluded that the interior damage to the walls and ceiling of

plaintiffs’ pool room was the result of water intrusion caused

by the improper sealing of a plumbing vent, a fireplace vent,

and the skylights in the roof of the pool room.

            Cincinnati Insurance sent a letter on July 26, 2016 in

which it informed the plaintiffs that their claim for damage to

the roof was denied.    The letter explained that the roof damage

was not caused by a storm related incident but by the improper

construction of plaintiffs’ roof.      The letter also noted that

the interior damage to the pool room, which Cincinnati Insurance

already covered, was the result of the improper construction.

Cincinnati Insurance denied plaintiffs’ claim because coverage

for damage caused by faulty, inadequate, or defective

workmanship was explicitly excluded in their homeowner’s

insurance policy.    The plaintiffs never disputed Wasson’s

analysis.

            On June 4, 2018, Cincinnati Insurance received a

second claim from the plaintiffs.      This claim also sought

recovery for damages to plaintiffs’ roof and the interior of

their pool room.    Cincinnati Insurance again retained Wasson to

investigate the loss.     Wasson issued a second report on July 6,

                                 -2-
2018 in which he again concluded that the damage to the interior

of the pool room and the roof was a result of faulty

construction of the roof.    Cincinnati Insurance sent another

letter on August 15, 2018.   The letter explained that the

company was denying the second claim because the damage to roof

was caused by the same faulty construction identified in 2016.

Cincinnati Insurance did not cover the water damage to the

interior of the pool room a second time because it was caused by

the faulty construction of the roof which plaintiffs had not

repaired.

            The plaintiffs retained Metro Public Adjustment, Inc.

(“Metro”) to investigate the damage.    Wasson and a Metro

representative met at the insured residence for a mutual

inspection.   Metro Senior Claims Adjuster Jason J. Cortazzo sent

a letter to Cincinnati Insured on October 30, 2018 in which he

stated that though there may be evidence of installation issues,

the plaintiffs are not seeking coverage for faulty construction.

They are seeking coverage for damage caused by wind, snow, and

ice.   Cortazzo noted that an improperly installed roof only

makes it more susceptible to wind damage.

            The plaintiffs submitted to Cincinnati Insurance a

separate engineering report prepared by engineer Joseph F.




                                 -3-
Boward.1    Wasson reviewed the report but did not alter his

findings.    Cincinnati Insurance did not change its decision to

deny the plaintiffs’ 2018 claim.

                                   II

            Under Rule 56 of the Federal Rules of Civil Procedure,

summary judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”      Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).     “[T]he mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that

there be no genuine issue of material fact.”      Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986) (emphasis

original).    A factual dispute is genuine if the evidence is such

that a reasonable factfinder could return a verdict for the

nonmoving party.     Id.   A factual dispute is material if it might

affect the outcome of the suit under governing law.      Id. at 248.

            Summary judgment is granted where there is

insufficient record evidence for a reasonable factfinder to find

for the nonmovant.     See Anderson, 477 U.S. at 252.    “A party

asserting that a fact . . . is genuinely disputed must support



1.   This engineering report is not a part of the summary
judgment record.
                                  -4-
the assertion by . . . citing to particular parts of materials

in the record.”   Fed. R. C. P. 56(c)(1).    In addition, Rule

56(e)(2) provides “[i]f a party fails to properly support an

assertion of fact or fails to properly address another party’s

assertion of fact as required by Rule 56(c), the court may . . .

consider the fact undisputed for the purposes of the motion.”

Fed. R. Civ. P. 56(e)(2).

                                III

          Under Pennsylvania law, an insured may recover

interest, punitive damages, court costs, and attorney fees “if

the court finds that the insurer has acted in bad faith toward

the insured.”   42 Pa.C.S. § 8371.    The Supreme Court of

Pennsylvania has explained:

          “[T]o prevail in a bad faith insurance claim
          pursuant to Section 8371, a plaintiff must
          demonstrate, by clear and convincing
          evidence, (1) that the insurer did not have
          a reasonable basis for denying benefits
          under the policy and (2) that the insurer
          knew or recklessly disregarded its lack of a
          reasonable basis in denying the claim. . .
          Proof of the insurer’s subjective motive of
          self-interest or ill-will . . . is not a
          necessary prerequisite to succeeding in a
          bad faith claim.

Rancosky v. Washington Nat’l Ins. Co., 170 A.3d 364, 377 (Pa.

2017).   “[A]n insurer may defeat a claim of bad faith by showing

that it had a reasonable basis for its actions.”     Amica Mut.

Ins. Co. v. Fogel, 656 F.3d 167, 179 (3d Cir. 2011).


                                -5-
          Consequently, Summary judgment of a bad faith claim

under Section 8371 is appropriate where the insured fails to

present clear and convincing evidence that the insurer’s conduct

was unreasonable and that insurer knew or recklessly disregarded

its lack of a reasonable basis for denying coverage.    Bostick v.

ITT Hartford Grp., Inc., 56 F. Supp. 2d 580, 587 (E.D. Pa.

1999).

          The plaintiffs’ argue that Cincinnati Insurance

incorrectly relied on its resolution of the 2016 claim to

conclude that the new damage to their roof and pool room

interior in 2018 was caused by the faulty roof construction

identified in 2016.   However, the plaintiffs’ concede that they

did not repair the roof after their 2016 claim was denied.     Nor

do they dispute that Wasson performed a second inspection and

again concluded that the same unrepaired faulty construction

caused the claimed damage.   The gist of plaintiffs’ dispute is

that the damage was caused by wind, snow, and ice.

          Whether Cincinnati Insurance correctly identified the

cause of damage is not material to the plaintiffs’ bad faith

claim.   See Bostick, 56 F. Supp. 2d at 587.   Rather, the

plaintiffs must present clear and convincing evidence to

substantiate their claim that Cincinnati Insurance acted

unreasonably.   See id.   The record demonstrates that Cincinnati

Insurance sent Wasson to perform a second inspection and based

                                -6-
its denial of the 2018 claim on the results of his

investigation.   For purposes of defeating a bad faith claim, an

insurer may rely on the conclusions of its independent experts.

See id.

          No genuine disputes of material fact exist, and no

jury could reasonably find that Cincinnati Insurance acted in

bad faith.   We will grant the motion of Cincinnati Insurance for

summary judgment on the plaintiffs’ Pennsylvania bad faith

claim.




                                -7-
